Citation Nr: 1116116	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  05-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic chest pain. 

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The Veteran served on active duty from November 1976 to May 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 decision issued by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for "chest pain" and a heart condition.  The Veteran appealed the RO's July 2003 rating action to the Board. 

In an August 2007 decision, the Board reopened the claims and remanded the case for further development.  After completing additional development, the RO/Appeals Management Center (AMC) continued the denials of the claims (as reflected in August and September 2008 supplemental statements of the case), and returned these matters to the Board for further appellate consideration.  In November 2009, the Board remanded the claims to the RO for additional development.  

The appeal is REMANDED to the RO/AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In July 2010, the Veteran failed to report for a VA heart examination that was scheduled at the Hampton, Virginia VA Medical Center (VAMC).  The purpose of the examination was to determine the "[e]xistence of any current disability of the heart and whether any such disability is related to, or an incident of, his service."  ((See November 2009 Board remand, page (pg.) 4)).  The examiner was also requested to opine as to whether any other disability, underlying the Veteran's complaints of chronic chest pain, existed and whether an examination was necessary to evaluation any such condition.  Id. at pg. 5.  

Prior to the July 2010 VA examination, and as noted in Introduction of the Board's November 2009 remand, the Veteran had moved to the following address:  P. O. Box 5144, Portsmouth, Virginia 23703-1144.  Id. at pg. 2.  However, a VA Compensation and Pension Exam Inquiry, printed in late July 2010, reflects that the Compensation and Pension Service forwarded notice of the Veteran's scheduled examination to an incorrect address in Chesapeake, Virginia, last specified by the Veteran in 2008.  

In view of the foregoing, the Veteran should be provided another opportunity to report for the scheduled VA heart examination, as well as a VA muscular examination, by appropriate physicians.  

Reiterating, the Veteran's mailing address is P.O. Box 5144, Portsmouth, VA 23703-1144.

Further, after the AMC issued its January 2011 supplemental statement of the case, but before it recertified the appeal to the Board in March 2011, it received private medical evidence showing that the Veteran had been diagnosed with rib dysfunction and costochondritis, clinical findings that are relevant to the claim for service connection for a disability manifested by chest pain.  (See February 2011 report, prepared by B. A. T., M. D.).  The AMC did not consider this evidence before returning the case to the Board.  There is no evidence that the Veteran waived his right to have the AMC or RO consider the above-cited medical evidence in the first instance.  

Such consideration is therefore mandated on remand.  38 C.F.R. § 20.1304 (2010).

In addition, the record does not contain a VA Form 646 or any other indication that the claims file was made available to the Veteran's representative, Virginia Department of Veterans Services, for review prior to the Veteran's appeal being recertified to the Board in March 2011.  The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2010).  The United States Court of Appeals for the Federal Circuit has held that Veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the Veteran's representative should have an opportunity to review the claims file and provide argument if either or both of the claims continued to be denied. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  After providing satisfactory notice to the Veteran at his mailing address P.O. Box 5144, Portsmouth, VA 23703-1144, the RO/AMC must schedule the Veteran for a VA examination(s) by health care provider(s) or examiners of suitable background and experience to determine the existence of any current heart disability and whether any such disability is related to, or an incident of, his military service. The following considerations will govern the examination:

a. The entire claims file and a copy of this remand must be made available to the reviewer and the report must reflect review of pertinent material, to include all medical records and the Veteran's reports of symptoms, in the claims file.

b. After reviewing the claims file, the reviewer must provide findings with respect to any diagnosed heart disability.  The reviewer should offer an opinion, consistent with sound medical principles, as to whether any diagnosed heart disability is etiologically related to, or had its onset during, military service or was manifested to a compensable degree within the initial post-service year.  In formulating his or her opinion, the examiner is requested to address the Veteran's complaints of chest pain and findings of a murmur and sinus bradycardia during military service.  

c. Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examination report must be typed.

2.  The RO/AMC must provide the Veteran's claims file to a health care provider(s) or examiners of suitable background and experience to determine the existence of any disability manifested by chest pain, currently diagnosed as rib dysfunction and costochondritis, and whether any such disability(ies) is related to, or an incident of, his period of active military service.  The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the reviewer and the report must reflect review of pertinent material, to include all medical records and the Veteran's reports of symptoms, in the claims folder.

b. After reviewing the claims file, the reviewer must provide findings with respect to any diagnosed disability manifested by chest pain, currently diagnosed as rib dysfunction and costochondritis.  The reviewer must opine as to whether any currently diagnosed disability(ies) manifested by chest pain is etiologically related to, or had its onset during, the Veteran's period of active military service or was manifested to a compensable degree within a year of service discharge.  In formulating this opinion, the examiner is requested to address the Veteran's complaints of chest pain and findings of a murmur and sinus bradycardia during military service.

c. In all conclusions, the reviewers must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewers are unable to render their respective opinion without resorting to speculation, he or she should so state.

d. Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examination report must be typed.

3.  After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any examination report does not include adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action.  See 38 C.F.R. § 4.2 (2010) (if the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  Thereafter, the RO/AMC must consider all of the evidence of record and re- adjudicate the Veteran's claims of entitlement to service connection for a heart disability and a disability manifested by chronic chest pain.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the above-cited claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the service connection claims on appeal.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised, again, that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


